BLAIR, J.
(concurring.) — Paragraph II of the
opinion holds there was error in instructions. In approaching a spot which has been subjected to such user as to give constructive notice of the probable presence of persons in a place of danger, it is the duty of operatives in charge of a train to use reasonable *682care to discover the presence of such persons and avert injury to them. What is reasonable care in a particular case is dependent upon surrounding circumstances. I fear paragraph II possibly is open to the construction that in any case it is a defense if the operatives were actually in a position from which they could not see if they had looked. Can the company place its employees on or near the engine, back a string of cars a half mile long around a curve, the cars taking such a position that the spot where persons are to be expected to be in a place of danger cannot be seen, and then be upheld when it asserts its employees could not have seen such person had they looked ever so carefully? Is is reasonable care, in the performance of the duty to keep a lookout to discover a dangerous situation, to put yourself in a position from which it is physically impossible for such lookout, however faithfully maintained, to enable you to see the place of probable danger at all until the injury is inflicted?
The duty to keep a lookout in a case like this implies a duty to have some one in a position from which a lookout can be kept. In so far as the opinion is open to a construction opposed to this view, I am unable to agree. In the rest and the result I concur.
Williams, J., concurs.